Case 15-28100-AJC Doc 541 Filed 10/27/20 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

www.fisb.uscourts.2ov

IN RE: CHAPTER 11

Star Computer Group, Inc., CASE NO. 15-28100-AJC

DEBTOR

 

LIQUIDATING TRUSTEE POST-CONFIRMATION
QUARTERLY OPERATING REPORT
FOR THE PERIOD
FROM July 1, 2020 TO September 30, 2020

 

Comes now Joseph J. Luzinski, solely as liquidating trustee for the above-named debtor files this Post-
Confirmation Quarterly Operating Report in accordance with the Guidelines established by the United States
Trustee and the debtors’ chapter 11 plan and FRB 2015.

In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that I have examined the information contained in this
report and it is true and correct to the/best of my knowledge.

Signed: Date: fo] (| 20

 

 

ors

Ie 4 nsSFAal

Print Name
Ligudadl 14 Tih
Ste

Trust's Address Attorney's Address
and Phone Number: and Phone Number:
Star Computer Group, Inc. Stearns, Weaver, Miller, Weissler,
c/o Development Specialists, Ir Alhadeff & Sitterson, P.A.
500 West Cypress Creek Road Patricia A. Redmond
Suite 400 150 West Flagler Street
Fort Lauderdale, FL 33309 Miami, FL 33130
Tel. (305) 374-2717 Telephone (305) 789-3200

' The Debtors in the Chapter 11 Cases, along with the business addresses and the last four (4) digits of the Debtor’s federal
tax identification number, if applicable, are: Star Computer Creditor's Trust c/o Development Specialists, Inc., 500 West Cypress Creek
Road, Suite 400, Fort Lauderdale, Florida 33309
Case 15-28100-AJC Doc 541 Filed 10/27/20 Page 2 of 6

 

 

 

 

 

 

QUARTERLY OPERATING REPORT - ATTACHMENT NO. I
POST CONFIRMATION
QUESTIONNAIRE
YES* NO
1. Have any assets been sold or transferred outside the normal course of business, or outside
the Plan of Reorganization during this reporting period? xX
2.
Are any post-confirmation sales or payroll taxes past due? Xx
3.
Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent? X
4,
Is the Debtor current on all post-confirmation plan payments? x

 

 

 

 

 

 

*If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

Questionnaire Supplemental Reponse
4. Debtor Prepared a final distribution on claims in December 2019.

CE INFORMATION

>

  

Are all premium payments current?

        

*Tf the answer to any questions is "NO," provide a detailed each item on a separate sheet.

*Insurance policies are not needed.

Insurance Supplemental Reponse
1. The esatate has been fully administered, so insurance is no longer necessary.
2. The esatate has been fully administered, so insurance is no longer necessary.

TION OF INSURANCE

TYPE of POLICY and Period of

 

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Star Computer Creditor's Trust finalized all activity and distributions December 27, 2019.

Estimated Date of Filing the Application for Final Decree: March 2021

 

 

 

I declare under penalty of perjury that this statement and the accompanying documents and reports are trugang correct to the best of my knowledge and belief.

This / j day of Af Ob4 2020

 
Case 15-28100-AJC Doc 541 Filed 10/27/20 Page 3 of 6

QUARTERLY OPERATING REPORT -
POST CONFIRMATION

ATTACHMENT NO. 2

CHAPTER 11 POST-CONFIRMATION
SCHEDULE OF RECEIPTS AND DISBURSEMENTS

 

Case Name:
Star Computer Group, Inc.

 

Case Number:
15-28100-AJC

Confirmation Date:
13-Jun-16

 

 

 

All items must be answered. Any which do not apply should be answered “none” or “N/A”.

1. CASH (Beginning of Period)
2. RECEIPTS

(i) Income
(ii) Other

Total Receipts

3. DISBURSEMENTS
a. Operating Expenses (Fees/Taxes):

(i) U.S. Trustee Quarterly Fees
(ii) Federal Taxes

(iii) State Taxes

(iv) Other Taxes

b. All Other Operating Expenses:

c. Plan Payments:*

(i) Administrative Claims

(ii) Class One

(iti) Class Two

(iv) Class Three

(Vv) Class Four

(vi) Class Five

(vii) Class Six

(viii) Payments from Recourse Funds

(Attach additional pages as needed)

Total Disbursements (Operating & Plan)

1. CASH (End of Period)

 

 

Quarter Post Confirmation Total

$ a | 0 |

 

3,751.84

3,000.00 | $

 

E 751.84 |$ 0

 
Case 15-28100-AJC Doc 541 Filed 10/27/20 Page 4 of 6

QUARTERLY OPERATING REPORT - ATTACHMENT NO. 3
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

1 of 1
Bank Account Information
Account
#1
Name of Bank:
IberiaBank
A :
ccount Number X1613
P fA t(O ti 1/T
urpose of Account (Operating/Payroll/Tax) Ouieration
T fA t (e.g. checkin
ype of Account (e.g. checking) Cheekins
1. Balance per Bank Statement $80,885
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks ($80,133)
4. Other Reconciling Items
5. Month End Balance (Must Agree with Books) $752

 

 

 

Note: Attach copy of each bank statement and bank reconciliatior

 

Investment Account Information

Type of
Bank / Account Name / Number Instrument

 

None

 

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement.
Case 15-28100-AJC Doc541 Filed 10/27/20 Page 5of6

QUARTERLY OPERATING REPORT -
POST CONFIRMATION

ATTACHMENT NO. 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of
of Account
of Account
Check Date of
Number Transaction Payee Purpose or Description Amount
1103 42/27/2019| Toshiba America Information Final Distribution 24,807.88
4104 42/27/2019)Asus Global PTE Limited Final Distribution 20,123.40
1106 12/27/2019|General Procurement Inc. Final Distribution 12,486.99
1108 42/27/2019|Acer America Corp. Final Distribution 9,353.98
1111 12/27/2019] InfotelUSA.com Final Distribution 4,433.64
1117 42/27/2019|Southern Marine & Aviation Final Distribution 2,653.77
41121 12/27/2019|Arata Final Distribution 1,785.76
1122 42/27/2019| Thermaitake Final Distribution 1,517.47
1124 12/27/2019] Sabrent Inc. Final Distribution 873.20
1125 42/27/2019|Saco Trading Inc. Final Distribution 762.66
1128 12/27/2019| Quorum Computer de Mexico Final Distribution 594.24
1131 12/27/2019} Kye Systems America Final Distribution 405.65
1132 12/27/2019] Thomson Reuters Final Distribution 174.84
1134 12/27/2019) Travelers Final Distribution 159.98
TOTAL $ 80,133.46

 

 

 

 

 

 

 

lf any checks written this period have not been delivered to the payee, provide details, including the payee, amouni, explanation for
holding check and anticipated delivery date of check.

 
Case 15-28100-AJC Doc 541 Filed 10/27/20 Page 6 of 6
STATEMENT OF ACCOUNT

BANK Date 9/30/20 Page 1 of 3

  

 

Abd eae els iin Phone touting
76686 119317 **AUTOALL FOR AADC 331 RP5 Ti77

ei STAR COMPUTER GROUP INC eee
JOSEPH LUZINSKI LIQUIDATING TRUSTEE

ass8s 500 W CYPRESS CREEK RD SUITE 400 }-800-682-3231
FORT LAUDERDALE FL 33309

 

24-hr Online Banking
iberiabank.com

 

076685

 

 

  
  
 
 
 

~~ ‘Deposits/Credi
~-4 Checks/Debits -
Service Charge --:
Interest Paid.°
‘Current Balance -

  

CHECKS IN NUMERICAL ORDER

Date Cheek No Amount
9/28 1136 3,000.00
(*) Check Numbers Missing

 

DAILY BALANCE INFORMATION

Daie Balance Date Balance
9/01 83,885.30 9/28 80,885.30

 

Please examine this slatement upon receipt and report at once if you find any difference.

Hf no error is reported in 30 days, the account will be considered correci, Ail items are credited subject fo final payment. 0900879:
